DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 01/20/2022 was considered.

Drawings
The drawings filed on 04/17/2020 are acceptable for examination

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 12/23/2014 in which claims 1, 14, and 16 have been amended, claim 6 has been canceled and entered of record.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments on pages 11-18 of the Amendment with respect to the amended independent claims 1, 14 and 16 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.


Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
Applicants have amended independent claims 1, 14 and 16 to incorporate the allowable subject matters of original claim 6, and their intervening claims, as indicated in the Office Action dated December 20, 2021.
The record of prosecution as a whole makes clear the reason for the indication of allowable subject matter. See the Office Action mailed on December 20, 2021.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claims 1 and 14, the prior art does not teach or suggest the claimed invention having “wherein the first diagnostic function is performed in a case that a voltage value of the power supply changing during operation of the load is in a predetermined first voltage range, the second diagnostic function is performed in a case that a voltage value of the power supply changing during charging of the power supply is in a predetermined second voltage range, and the second voltage range is wider than the first voltage range”, and a combination of other limitations thereof as recited in the claims.
Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “wherein the first circuitry is configured to perform the first diagnostic function while a voltage value of the power supply changing during operation of the load is in a predetermined first voltage range, the second circuitry is configured to perform the second diagnostic function while a voltage value of the power supply changing during charging of the power supply is in a predetermined second voltage range, and the second voltage range is wider than the first voltage range”, and a combination of other limitations thereof as recited in the claim.
Regarding claims 2-5, 7-13 and 15, the claims have been found allowable due to their dependencies to claims 1 and 14 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836